Order modified and, as so modified, affirmed, without, costs in the following memorandum: On oral argument, appellants stated that checklists, rather than standard answers, were used in rating essay parts of the examination. Therefore, the Appellate Division’s order is modified to the extent of requiring appellants to furnish respondent with all materials used in determining the correctness or quality of the answers in the essay parts of the examination.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.